 


114 HR 1591 IH: Zero-based Budgeting Ensures Responsible Oversight (ZERO) Act of 2015
U.S. House of Representatives
2015-03-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1591 
IN THE HOUSE OF REPRESENTATIVES 
 
March 24, 2015 
Mr. Ross (for himself and Mr. Jolly) introduced the following bill; which was referred to the Committee on the Budget
 
A BILL 
To require zero-based budgeting for departments and agencies of the Government. 
 
 
1.Short titleThis Act may be cited as the Zero-based Budgeting Ensures Responsible Oversight (ZERO) Act of 2015. 2.Zero-based budgetingSection 1105 of title 31, United States Code, is amended by adding at the end the following new subsection:

(i)
(1)The President shall submit with materials related to each budget transmitted under subsection (a) on or after January 1, 2017, a budget for each department and agency which contains the following information: (A)A description of each activity for which the department or agency receives an appropriation in the current fiscal year or for which the department or agency requests an appropriation for the budget year.
(B)The legal basis for each activity. (C)For each activity, three alternative funding levels for the budget year, and a summary of the priorities that would be accomplished within each level, and the additional increments of value that would be added by the higher funding levels. At least two of these funding levels shall be below the funding level for the current fiscal year.
(D)For each activity, one or more measures of its cost efficiency and effectiveness. (2)As soon as practicable, the Director of the Office of Management and Budget shall publish guidelines to carry out this subsection. The guidelines shall require that the baseline budget of each department or agency is assumed to be zero and each proposed expenditure shall be justified as if it were a new expenditure.. 
 
